     Case 2:18-cv-02969-MCE-KJN Document 18 Filed 06/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                             No. 2: 18-cv-2969 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    DAVID ROSENBERG, et al.,
15                       Defendants.
16

17          On June 1, 2020, plaintiff filed an amended complaint. This civil rights action was closed

18   on October 30, 2019. Plaintiff is advised that documents filed by plaintiff since the closing date

19   will be disregarded and no orders will issue in response to future filings.

20   Dated: June 10, 2020

21

22

23
     Bon2969.58
24

25

26
27

28
                                                        1
